Citation Nr: 1450204	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for heart disability status post bypass surgery.  

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, granted service connection for heart disability status post bypass surgery for coronary artery disease and assigned a 10 percent rating effective April 16, 2008, granted service connection for hypertension and assigned a noncompensable rating effective April 16, 2008, granted service connection for tinnitus and assigned a noncompensable rating effective April 16, 2008, and denied service connection for posttraumatic stress disorder (PTSD) and a right ankle sprain.  

The Veteran appealed the initial ratings assigned for the above-listed disabilities for which service connection was granted, as well as the denial of service connection for PTSD and a right ankle sprain.  In February 2010 the RO issued a statement of the case continuing to deny each appealed issue except for the increased claim involving tinnitus.  The statement of the case granted an increased rating of 10 percent rating for tinnitus, effective April 16, 2008.  In his March 2010 VA Form 9, the Veteran specifically chose to appeal each issue except for the increased rating claim involving tinnitus.  Therefore, it is not currently before the Board.  

Subsequently, in a May 2012 rating decision, the RO granted service connection for PTSD.  As this represents a total grant of benefits sought on appeal with respect to the Veteran's claim of entitlement to service connection for PTSD, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In October 2012 the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  At the October 2012 videoconference hearing, the Veteran indicated that he was unemployed due essentially to his service-connected heart disability, hypertension and PTSD.  As such, the Board finds that the claim of TDIU is before the Board as part of the appeal for an increased rating for his heart disability and hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the October 2012 videoconference hearing, the Veteran testified that his heart disability had worsened recently and that he had been hospitalized approximately four times since his last VA examination was conducted.  The most recent VA examination addressing the Veteran's heart disability is dated in November 2008.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As such, remand for a new VA examination is warranted.

The Veteran also testified that he is in receipt of Social Security Administration (SSA) disability benefits.  He thereafter submitted a copy of the November 2009 letter notifying him that he had been awarded SSA disability benefits.  Review of the claims file does not reflect that the Veteran's records from the SSA have been obtained.  As the duty to assist extends to obtaining SSA records where they may be relevant to the issues under consideration, remand is required for the RO to obtain the Veteran's SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the Veteran's claim of entitlement to service connection for a right ankle disability, the Board notes that the service treatment records reflect that in April 1969 the Veteran twisted his right ankle, causing pain and swelling.  X-rays revealed no evidence of fracture.  The impression was right ankle sprain.  Two days later the Veteran was seen again.  He was given a short leg walking cast and was instructed to return in two weeks.  Nine days later the cast was removed.  Then, in a service treatment records dated in what appears to be June 1969, the Veteran complained of continued ankle pain.  The Veteran reported ankle swelling at the end of the day.  There was no repeat injury.  It was noted that he could continue normal activity and he should be re-checked in one month or as needed.  The separation examination report is silent for complaints or findings related to the right ankle.  

At the videoconference hearing the Veteran testified that he believes he fractured his ankle in service although he was told he only sprained it.  He stated that he currently has right ankle soreness.  He stated that he trips and falls because his right foot does not come up all the time when he is walking.  Although the Veteran indicated that he has not sought treatment for his right ankle, he admitted that over the years when participating in certain activities, to include sports, he would tape up his ankle.  Under the circumstances, the Board finds that a VA examination should be scheduled to determine the nature and etiology of any current right ankle disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim; the requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold).  

Further, as the record reflects that the Veteran receives medical treatment through VA, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that subsequent to the videoconference hearing, in October 2012, the Veteran submitted additional private treatment records as well as a photocopy of a photograph of him wearing a cast on his right ankle, a notice letter from SSA, and a VA Form 21-4142, Authorization and Consent to Release Information.  The VA Form 21-4142 was signed by the Veteran in October 2012 and authorizes VA to obtain private treatment records from Dr. Lindenberg, Dr. Depan, Dr. Weitz and Cardiology Association of Schenectady for the time period from 2000-2012.  (The above mentioned medical records submitted by the Veteran in October 2012 were from Dr. Lindenberg, Dr. Weitz, Ellis Hospital Cardiovascular Services, and Cardiology Association of Schenectady).  It is unclear whether the Veteran submitted all relevant private treatment records because in addition to submitting the actual treatment records, he also submitted the October 2012 authorization and consent form listing the same private physicians.  Unfortunately, the October 2012 authorization is now expired.  As such, on remand, the AOJ should attempt to contact the Veteran again and request that he again provide such authorization to retrieve these medical records.  

Finally, at the October 2012 videoconference hearing, the Veteran indicated that he is unemployable due to his service-connected disabilities (to include his heart disability, hypertension, and PTSD).  As noted above, the Board finds that the issue of entitlement to TDIU has been raised by the record and is part of the appeal for increased ratings at issue.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  Again, a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455. 

Because entitlement to a TDIU is part of the Veteran's increased rating claims, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995). 

Therefore, first, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2014), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed. These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities. 38 C.F.R. § 4.16(b) (2014). 

Furthermore, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the increased rating issues being remanded, and as such, it must be deferred pending the development requested on remand pursuant to the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any pertinent private treatment he has received for his heart disability, hypertension, and/or right ankle, to specifically include Dr. Lindenberg, Dr. Depan, Dr. Weitz, and Cardiology Association of Schenectady. The Veteran should be specifically requested to provide authorization for VA to obtain any such treatment records.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.  38 U.S.C.A. § 5103A(2)(B).

2.  Send the Veteran a letter satisfying the VCAA duty to notify provisions with respect to his claim of entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

3.  Obtain copies of the Veteran's VA treatment records dating from January 2010 through the present, and associate them with the claims file 

4.  Contact the SSA and obtain a copy of any decision regarding a claim for disability benefits, including all medical records used to make the decision.

5.  Schedule the Veteran for VA examination to determine the severity of his service connected heart disability status post heart surgery and hypertension.  The claim folder must be made available to and be reviewed by the examiner in connection with examination.

All indicated tests and studies should be conducted.

The examiner must conduct and report the results of serial blood pressure readings and appropriate exercise test(s) needed to properly calculate the Veteran's METs (metabolic equivalents).  

The examiner should report the actual level of METs that result in dyspnea, fatigue, angina, dizziness, or syncope.  If METs testing is not possible, the examiner must provide reasons why such testing was not conducted. 

An estimated level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may only be provided if actual testing is contraindicated for medical reasons, if the left ventricular ejection fraction has been measured and is 50 percent or less, or if chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year. 

The examiner should also report whether the Veteran has congestive heart failure (and, if so, the number of episodes in the previous year) or left ventricular dysfunction (and, if so, the percentage ejection fraction). 

The examiner should also report whether the Veteran has sustained ventricular arrhythmia and/or atrioventricular block.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any right ankle disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred. 

The examiner should provide a diagnosis of any current right ankle disability.

The examiner is then requested to provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current right ankle disability is etiologically related to active service or any incident of service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner should discuss the April 1969 service treatment record showing that the Veteran twisted his right ankle, as well as the follow up service treatment records from April and June 1969, which show he had continued complaints and received a cast for his right ankle.

The examiner must provide a complete rationale for any opinion expressed. 

7.  The Veteran must be afforded an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age. 

A complete rationale for all opinions must be provided.  

7.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).

8.  After completing this and any other development deemed necessary, readjudicate the Veteran's claims in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



